DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 provides for the limitation “a step of conducting required tests on the cells in the test container.” This limitation is indefinite because it is unclear what the required tests comprise. When looking towards the specification for guidance, although the term required tests is used throughout, there is no clear definition as to what these tests encompass. That is to say, it is unclear what the Applicant is testing for in these cells, and what the metes and bounds of the term required tests encompasses. For example, it is unclear if these required tests include staining, or PCR, or electrophoresis, or any other kind of testing. While the term required tests remains entirely unclear, the Examiner will interpret it to mean any testing of the cells following an incubation step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamadnejad, et al (World Journal of Gastroenterology, 13, 3359-3363, 2007) Yokoi, British Journal of Haematology, 58, 553-555, 1984). Mohamadnejad teaches a method of generating a therapeutic agent. Specifically, Mohamadnejad aspirates bone marrow from human subjects with decompensated cirrhosis, wherein the cells where subjected to steps of transferring into test/culture containers, incubating the containers and testing their contents. Mohamadnejad notes that these steps are performed in a sterile state. See page 3359, “Abstract” section; page 3360, “Preparation of bone marrow-enriched CD34+ cells” section. Mohamadnejad, however, does not explicitly describe some of the processing housing that is described in the claim.
When looking at the claim limitations directed to the housing for sterile processing, it would appear that the Applicant is describing the glovebox discussed in the Yokoi patent, including an integrated incubator. See column 3, lines 13-32. Since the ordinary artisan is keenly aware that sterility of therapeutic products is of the utmost importance, and since Mohamadnejad clearly indicates that that method involves sterile conditions, it would be obvious to apply any functionally equivalent sterile glovebox of vacuum hood that is routinely used in biological laboratories. It would further be obvious to specifically apply the glovebox of Yokoi, because it appears that it would provide for a highly controlled and sterile environment. See “Abstract” section; column 2, lines 13-18.
With respect to claim 1, Mohamadnejad describes the claimed method, and Yokoi describes the housing wherein the method is performed.
pass box as that claimed, wherein it would be obvious to the ordinary artisan that the claimed testing could be performed by passing test samples out of the pass box. See column 3, lines 28-30.
With respect to claim 3, Mohamadnejad teaches the autologous treatment of bone marrow cells, wherein the cells are provided by subjects with decompensated cirrhosis. See page 3359, “Abstract” section; page 3360, “Materials and Methods” section. In the cited method, Mohamadnejad indicates that hydroxyethyl starch is used to reduce the column of red blood cells (erythrocytes). Although not stated in Mohamadnejad, Jones indicates that hydroxyethyl starch can be used to sediment red blood cells (erythrocytes); Jones also notes that the utilization of hydroxyethyl starch would concentrate the bone marrow cells, as Jones indicates that the volume reduces to 250 mL (reduction in volume would necessarily increase concentration of the cells present). See page 553, 1st and 2nd paragraphs. Mohamadnejad further describes the steps of transferring the liver regenerative bone marrow cells to a container for incubation. See page 3360, “Preparation of bone marrow-enriched CD34+ cells” section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang (WO 2014/132129) describes similar methods of isolating autologous marrow cells for liver regeneration. Sakaida, et al (Medical Molecular Morphology, 38, 197-202, 2005) describes a similar method of making a therapeutic product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/          Primary Examiner, Art Unit 1651